       6:20-cv-01289-JD       Date Filed 07/14/20     Entry Number 15      Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

 RLI INSURANCE COMPANY,                       )           C/A No: 6:20-cv-1289-DCC
                                              )
            PLAINTIFF,                        )
                                              )
 VS.                                          )
                                              )     PLAINTIFF’S NOTICE OF MOTION
 INNOVATIVE EMPLOYER                          )        AND MOTION TO AMEND
 SOLUTIONS, LLC D/B/A                         )              COMPLAINT
 PAYROLL+MEDICS AND JOHN DOES                 )
 1-500,                                       )
                                              )
            DEFENDANTS.                       )

       PLEASE TAKE NOTICE that Plaintiff RLI Insurance Company, by and through its

undersigned counsel, hereby moves before Judge Coggins for an Order allowing Plaintiff to amend

its Complaint. A copy of the proposed Amended Complaint is attached hereto as Exhibit A. This

Motion is made with the consent of counsel of all Defendants.


                                              Respectfully Submitted,


                                              s/ Allen Leland DuPre, Esq.
                                              Robert T. Lyles, Jr., Esq. (Fed ID 3029)
                                              Allen Leland DuPre, Esq. (Fed ID 7252)
                                              Lyles & Associates, LLC
                                              1037 Chuck Dawley Blvd., STE G100
                                              Mount Pleasant, South Carolina 29464
                                              rtl@lylesfirm.com
                                              ald@lylesfirm.com

                                              Attorneys for Plaintiff RLI Insurance
                                              Company


July 14, 2020
